719 So. 2d 1031 (1998)
Gilbert Edward SPANN, Appellant,
v.
The STATE of Florida, Appellee.
No. 97-2498.
District Court of Appeal of Florida, Third District.
November 4, 1998.
Bennett H. Brummer, Public Defender, and Howard K. Blumberg, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Wendy Benner-Leon, Assistant Attorney General, for appellee.
Before COPE, LEVY and FLETCHER, JJ.
PER CURIAM.
We affirm the defendant's conviction, see Buchanan v. State, 575 So. 2d 704 (Fla. 3d DCA 1991)(although the trial court denied defendant's motion to suppress identification, the issue was not preserved because defendant failed to object during trial prior to admission of the identification evidence), and deny the defendant's challenge to his sentencing pursuant to the "Gort" Act, ch. 95-182, Laws of Florida, which he contends is unconstitutional as held by the Second District Court of Appeal in Thompson v. State, 708 So. 2d 315 (Fla. 2d DCA), rev. granted, 717 So. 2d 538 (Fla.1998). As we did in Holloway v. State, 712 So. 2d 439 (Fla. 3d DCA 1998), we affirm the sentence under the controlling authority of Higgs v. State, 695 So. 2d 872 (Fla. 3d DCA 1997)(holding the "Gort" Act constitutional), and certify conflict with Thompson v. State.
Affirmed.